Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 1 of 22

SHUKAT ARROW HAFER WEBER & HERBSMAN, L.L.P.
Dorothy M. Weber, Esq.

494 Eighth Avenue, Suite 600

New York, NY 10001

(212) 245-4580

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

EXPERIENCE HENDRIX, L.L.C., a

Washington Limited Liability Company, and Case No.: 1:17-cv-1927
AUTHENTIC HENDRIX, LLC, a Washington (PAE)

Limited Liability Company,

Plaintiffs,
-against-

ANDREW PITSICALIS, an individual; LEON
HENDRIX, an individual; PURPLE HAZE
PROPERTIES, LLC, a Nevada Limited

Liability Company; ROCKIN ARTWORK,

LLC, a Nevada Limited Liability Company; CARMEN
COTTONE a/k/a CARMEN THOMAS ANDOLINA
a/k/a CARM COTTONE, an individual d/b/a
PARTNERS AND PLAYERS, a New York Company
and d/b/a DYNASTY GOURMET FOODS, a New
York Company; FIREFLY BRAND MANAGEMENT,
LLC, a California Limited Liability Company,
FIREFLY CONSUMER PRODUCTS, INC., a
California Corporation, CYNTHIA MODDERS, an
individual,; GRASSROOTS CLOTHING, LLC d/b/a
GRASSROOTS CALIFORNIA, a Colorado Limited
Liability Company, FREEZE , a division of CENTRAL
MILLS, INC., and GREEN CURES & BOTANICAL
DISTRIBUTION, INC.,

Defendants.

 

X

STIPULATED SO-ORDERED SETTLEMENT
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 2 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
~ x

 

EXPERIENCE HENDRIX, L.L.C., a
Washington Limited Liability Company, and
AUTHENTIC HENDRIX, LLC, a Washington
Limited Liability Company,

Plaintiffs,
-against

ANDREW PITSICALIS, an individual; LEON
HENDRIX, an individual; PURPLE HAZE
PROPERTIES, LLC, a Nevada Limited Liability
Company; ROCKIN ARTWORK,LLC, a Nevada
Limited Liability Company; CARMEN
COTTONE a/k/a CARMEN THOMAS
ANDOLINA a/k/a CARM COTTONE, an
individual d/b/a PARTNERS AND PLAYERS, a
New York Company and d/b/a DYNASTY
GOURMET FOODS, a New York Company; C-
LIFE GROUP, LTD., a New York Corporation,
and BIC CORPORATION, a Connecticut
Corporation,

Defendants.

 

x
STIPULATED SO-ORDERED SETTLEMENT
This Settlement Agreement (hereinafter the “Settlement Agreement”),
entered into this __ day of October, 2019, is made by and between Experience

Hendrix, L.L.C. and Authentic Hendrix, LLC (collectively, “Hendrix”) on one
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 3 of 22

side, and Defendant Andrew Pitsicalis on the other (the “‘Defendant”). Hendrix
and the Defendant collectively shall also be defined as “Parties”.
RECITALS

WHEREAS Plaintiffs, Experience Hendrix, L.L.C., a Washington Limited
Liability Company, and Authentic Hendrix, LLC, a Washington Limited Liability
Company, (“Plaintiffs”), having filed a Complaint against the above-referenced
Defendants, having filed an Amended Complaint on April 26, 2017; and having filed
a Second Amended Complaint on May 31, 2017 and a Third Amended Complaint
on Apri] 25, 2018;

WHEREFORE, the Plaintiffs and Defendant Andrew Pitsicalis hereto desire
to enter into this Settlement Agreement to settle all disputes between them,
including, but not limited to, all claims, differences, rights, interests and obligations
which may exist and/or which each may claim to exist between them in any manner
relating to the above-captioned action, to confirm and memorialize their agreement
on all of the terms and subject to all of the conditions set forth herein, and to set forth
their rights and obligations with respect thereto.

NOW, THEREFORE, in consideration of the mutual promises contained
herein, and for other good and valuable consideration, the receipt and sufficiency of

which are hereby acknowledged, the Parties agree as follows:
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 4 of 22

1. Settlement.

1.1. The Parties hereby agree to the entry of a Court Order ordering a
Permanent Injunction. The proposed Order is annexed hereto as Exhibit “A”. As
between the Parties, the provisions of this Writ of Permanent Injunction shall be
and become effective immediately upon its execution by the Parties, and need not
await execution by the Court.

1.2. To the extent not already agreed, the Parties will agree to Findings of
Fact and Conclusions of Law to be so ordered by the Court based on paragraphs
1.3 to 1.26 hereinbelow.

1.3. Defendant hereby agrees to withdraw the Answer submitted on May
23, 2018 in response to Hendrix's Third Amended Complaint. Defendant, on
behalf of himself and each and every corporate entity Defendant has formed,
further agrees to admit the allegations of paragraphs | through 240 of Hendrix's
Third Amended Complaint.

1.4. Defendant hereby agrees, acknowledges, and admits that advice of
counsel is not a safe harbor to the causes of action contained in Hendrix’s Third
Amended Complaint (as hereinafter more fully described).

1.5. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entites, was on notice from the United States Patent

and Trademark Office (“USPTO”) that their use of “JIMI’, “JIMI HENDRIX”, or
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 5 of 22

any other variation thereof violated and infringed Hendrix's rights under the U.S.
Trademark Act, and that Defendant's conduct as alleged in the Third Amended
Complaint was done with knowing disregard of and with willful, intentional,
wanton and malicious violation of Hendrix’s trademark rights and constitutes a
willful, intentional, and malicious infringement of Hendrix’s trademark rights.

1.6. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, was on notice from the USPTO that their
use of “JIMI", “JIMI HENDRIX”, or any other variation thereof falsely suggested
a connection with the Jimi Hendrix trademarks owned by Hendrix, and that
Defendant's conduct as alleged in the Third Amended Complaint was done with
knowing disregard of and with willful, intentional, wanton and malicious violation
of Hendrix's trademark rights and constitutes a willful, intentional, and malicious
infringement of Hendrix’s trademark rights.

1.7. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, was on nolice from the USPTO that their
use of “JIMI", “JIMI HENDRIX”, or any other variation thereof diluted Hendrix’s
trademarks by blurring, and that Defendant's conduct as alleged in the Third
Amended Complaint was done with knowing disregard of and with willful,

intentional, wanton and malicious violation of Hendrix's trademark rights and
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 6 of 22

constitutes a willful, intentional, and malicious infringement of Hendrix's
trademark rights,

1.8. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, was on notice from the USPTO that their
use of “JIMI”, “JIMI HENDRIX”, or any other variation thereof diluted Hendrix’s
trademarks by tarnishment, and that Defendant’s conduct as alleged in the Third
Amended Complaint was done with knowing disregard of and with willful,
intentional, wanton and malicious violation of Hendrix’s trademark rights and
constitutes a willful, intentional, and malicious infringement of Hendrix’s
trademark rights.

1.9. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, was on notice from the USPTO that their
use of “JIMI’, “SIMI HENDRIX”, or any other variation thereof in the registration
of domain names including, but not limited to, jimifoods.com, jimiwines.com,
jimielectronics.com, jimismeds.com, and jimitees.com without Hendrix's
authorization infringed Hendrix's trademarks, and that Defendant's conduct as
alleged in the Third Amended Complaint was done with knowing disregard of and
with willful, intentional, wanton and malicious violation of Hendrix's trademark
rights and constitutes a willful, intentional, and malicious infringement of

Hendrix's trademark rights.
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 7 of 22

1.10. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, infringed Hendrix’s common law
trademarks, and that Defendant's conduct as alleged in the Third Amended
Complaint was done with knowing disregard of and with willful, intentional,
wanton and malicious violation of Hendrix’s trademark rights and constitutes a
willful, intentional, and malicious infringement of Hendrix’s trademark rights.

1.11. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, made unauthorized use of Hendrix’s
federally registered copyrights, and that Defendant’s conduct as alleged in the
Third Amended Complaint was done with knowing disregard of and with willful,
intentional, wanton and malicious violation of Hendrix's copyrights and constitutes
a willful, intentional, and malicious infringement of Hendrix’s copyrights.

1.12. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, personally induced, encouraged, facilitated,
directed or controlled the knowingly fraudulent and intentional unauthorized uses
of Hendrix's trademarks and copyrights by third parties, constituting contributory
infringement of Hendrix’s trademarks and copyrights, and that Defendant’s
conduct as alleged in the Third Amended Complaint was done with knowing

disregard of and with willful, intentional, wanton and malicious violation of
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 8 of 22

Hendrix's intellectual property rights and constitutes a willful, intentional, and
malicious infringement of Hendrix’s intellectual property rights.

1.13. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, personally induced, encouraged, facilitated,
directed or controlled the knowing and intentional unauthorized uses of Hendrix’s
trademarks and copyrights by third parties constituting vicarious infringement of
Hendrix’s trademarks and copyrights, and that Defendant's conduct as alleged in
the Third Amended Complaint was done with knowing disregard of and with
willful, intentional, wanton and malicious violation of Hendrix’s intellectual
property rights and constitutes a willful, intentional, and malicious infringement of
Hendrix's intellectual property rights.

1.14. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, by advertising and labeling their products
as “representing” Jimi Hendrix and having a license from the “Estate of Jimi
Hendrix” participated in recurring, unlawful, deceptive acts and practices in
violation of New York General Business Law Section 349, and that Defendant's
~ conduct as alleged in the Third Amended Complaint was done with knowing
disregard of and with willful, intentional, wanton and malicious violation of
Hendrix’s intellectual property rights and constitutes a willful, intentional, and

malicious infringement of Hendrix’s intellectual property rights.
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 9 of 22

1.15. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, through their intentionally misleading
statements concerning the relationship between Defendant’s products and
Hendrix's trademarks, violated New York General Business Law Section 350, and
that Defendant's conduct as alleged in the Third Amended Complaint was done
with knowing disregard of and with willful, intentional, wanton and malicious
violation of Hendrix’s intellectual property rights and constitutes a willful,
intentional, and malicious infringement of Hendrix's intellectual property rights.

1.16. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, diluted the distinctive quality of Hendrix’s
trademarks in violation of New York General Business Law Section 360-1, and
that Defendant's conduct as alleged in the Third Amended Complaint was done
with knowing disregard of and with willful, intentional, wanton and malicious
violation of Hendrix’s intellectual property rights and constitutes a willful,
intentional, and malicious infringement of Hendrix’s intellectual property rights.

1.17. Defendant hereby agrees, acknowledges, and admits that he is liable
to Hendrix as the alter ego of his corporate entities, and that Defendant's conduct
as alleged in the Third Amended Complaint was done with knowing disregard of

and with willful, intentional, wanton and malicious violation of Hendrix’s
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 10 of 22

intellectual property rights and constitutes a willful, intentional, and malicious
infringement of Hendrix's intellectual property rights.

1.18, Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entities, is liable to Hendrix for unjust enrichment
on account of their federal and common law trademark infringements, false
designations of origin, unfair competition, trademark dilution, and related acts, and
that Defendant’s conduct as alleged in the Third Amended Complaint was done
with knowing disregard of and with willful, intentional, wanton and malicious
violation of Hendrix's intellectual property rights and constitutes a willful,
intentional, and malicious infringement of Hendrix’s intellectual property rights.

1.19. Defendant hereby agrees, acknowledges, and admits that he, and each
and every one of his corporate entites, is liable to Hendrix as involuntary trustees,
holding the gross reciepts from their product sales and revenues attibutable to thier
infringing products, and that Defendant's conduct as alleged in the Third Amended
Complaint was done with knowing disregard of and with willful, intentional,
wanton and malicious violation of Hendrix’s intellectual property rights and
constitutes a willful, intentional, and malicious infringement of Hendrix's
intellectual property rights.

1.20. Defendant hereby agrees, acknowledges, and admits that no court of

law has ruled that Jimi Hendrix’s name, image, or likeness is in the public domain.
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 11 of 22

In fact, Defendant hereby agrees, acknowledges, and admits that the Plaintiffs have
rights of publicity in Washington State and every other state that recognizes
descendible rights of publicity.

1.21. Defendant hereby agrees, acknowledges, and admits that no court of
taw has ruled Jimi Hendrix song titles or lyrics, or any other copyrights are in the
public domain.

1.22, Defendant hereby agrees, acknowledges, and admits that no court of
law has ruled that Jimi Hendrix trademarks are in the public domain.

1.23, Defendant hereby agrees, acknowledges, and admits that the Purple
Haze Lounge project and application to the city of West Hollywood contained
fraudulent representations.

1.24. Defendant hereby agrees, acknowledges, and admits that he willfully
infringed on copyrighted lyrics to Jimi Hendrix performed or written songs.

1.25. The Parties hereby agree that the Writ of Permanent Injunction will
contain the broadest language and will encompass name, image, likeness,
trademarks, copyrights, song titles and the like for any purpose, class or
services whatsoever, including business names forever, worldwide.

1.26. Defendant Andrew Pitsicalis hereby agrees, acknowledges, and

admits that he intentionally spoliated and deleted all Rockin Artwork and Purple

10
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 12 of 22

Haze Properties emails and text messages notwithstanding multiple court orders
that these documents be preserved.

1.27. Defendant hereby confirms and ratifies the Bill of Sale signed by the
Trustee in the bankruptcy action.

1.28. Defendant Andrew Pitsicalis will ensure notice delivery and obtain
receipted acceptance of the Writ of Permanent Injunction to all defendants,
William Pitsicalis, Melissa Lemcke, Jason Frankovich, his new partners in Haze
Radio, Ben Cohen, and David Rosenberg.

1.29. The Parties agree that the approximately eight thousand ($8,000)
dollars paid to William Pitsicalis by Andrew Pitsicalis through Crosstown Traffic
Holdings, LLC as well as the approximately ninety thousand ($90,000) dollars of
other income for 2019 passing through the Crosstown Traffic Holdings bank
account, including but not limited to, Purple Haze Properties checks deposited
therein, will be dealt with in the Bankruptcy Proceeding and there is no disposition
of those issues herein.

1.30. The Parties agree that Melissa Lemcke, subject to a separate written
agreement, will immediately and hereafter cease posting Jimi Hendrix products for
sale on her Poshmark site and will issue releases to Plaintiffs and their attorney.
Melissa Lemcke shall also disclose to Plaintiffs her inheritance that Defendant

Andrew Pitiscalis testified she had received and was using to pay for the house

NI
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 13 of 22

located at 410 Upper Lake Road, Lake Sherwood, California 91361, at which point
the Parties may settle out the fraudulent conveyance action. Melissa Lemcke
further agrees to provide any and all underlying documents Plaintiffs have
requested on the loan, financing, and refinancing of the 410 Upper Lake Road
home, and proof of payments for the 410 Upper Lake Road loan since the standstill
against Melissa Lemcke ended, Until such disclosures and provision of underlying
documentation, there shall be no release in this action, or in the fraudulent
conveyance action as to Melissa Lemcke.

1.31. The Parties agree to the entry of a two million ($2,000,000) dollar
non-dischargeable judgment which Defendant Andrew Pitsicalis wil] also enter in
the Adversary Proceeding. The Parties agree that the broadest and fullest
enforcement guarantees shall apply to the non-dischargeabilty of the two million
($2,000,000) dollar judgment, including Defendant Andrew Pitsicalis' obligation to
update Debtor information subpoenas, and the provision of bi-annual reports of
income and source, and liquidated damages to be determined in the event of fraud
or violation of these terms. This two million ($2,000,000) dollar judgment
supplants all other dollar amounts claimed currently by Plaintiffs against
Defendant in the California Bankruptcy Actions, including, but not limited to, the
Western District of Washington Judgment and all sanctions and attorney's fee

awards from this action, and is meant to represent the total of monies owed to

12
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 14 of 22

Plaintiffs by Defendant at this time other than additional damages or monies
contemplated by this settlement agreement. Andrew Pitsicalis agrees that he will
not contest or challenge any request by the Hendrix Creditors for an order
regarding non-dischargeablity to be entered in the adversary proceedings.

1.32. The two million ($2,000,000) dollar judgment does not include any
post-petition infringement by Defendant Andrew Pitsicalis or a release of any
licensee of Defendant Andrew Pitsicalis or his entities.

1.33. Defendant Andrew Pitsicalis agrees that he is responsible for all costs
incurred in filing the judgment in California, Nevada and New York.

1.34. Defendant agrees to dismissal with prejudice of both Washington
actions against all defendants in those actions.

1.35. INTENTIONALLY DELETED.

1.36. The Parties agree to issue release as to Osinski Law Office, PLLC.

However there shall be no release as to Defendant Andrew Pitsicalis.

13
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 15 of 22

1.37. Nothing herein shall prevent Plaintiffs and their attorneys from
disseminating and publishing these agreements and orders, it being the intent of the
Plaintiffs and their attorneys to do so. Defendant Andrew Pitsicalis shall have no
right to issue a press release of their own and shall not authorize any third party to
do so,

2. Further Cooperation. The Parties agree to assist one another in
faithfully performing all of their obligations under this Settlement Agreement. The
Parties further agree to promptly perform any additional acts, including
preparation, filing and execution of any and all such additional agreements, as may
be necessary to effectuate this Settlement Agreement and are reasonably requested
of one party of the other. Further, the Parties agree to perform their obligations
under this Settlement Agreement in good faith.

3. Integration Clause. This Settlement Agreement, including the
documents referenced herein, sets forth all promises, covenants, agreements,
conditions and understandings of the Parties with respect to the subject matter
hereof and, supersedes all prior and contemporaneous negotiations,
representations, understandings, inducements, conditions, and agreements, express —
or implied, with respect to the subject matter thereof except as set forth herein.
This Settlement Agreement may not be modified, amended, altered or

supplemented except by a written instrument signed by all Parties hereto.

14
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 16 of 22

4, Authority.

4.1, Each Party hereto represents and warrants that: (a) he/she/it has the
power and authority to execute and deliver this Settlement Agreement, (b)
his/her/its execution, delivery, and performance of this Settlement Agreement doe
snot and will not contravene the terms of any applicable agreements, instruments
or laws; (c) he/she/it has the power and authoerity to perform its obligations
hereunder; (d) he/she/it has not assigned or transferred or purported to assign or
transfer to any person or entity all or any portion of any claim, right, interest or
other entitlement which is agreed to be dismissed or released herein; (e) the
Settlement Agreement constitutes its legal, valid, and binding obligation in
accordance with its terms; (f) he/she/it has had an adequate opportunity to consult
and has consulted with its attomeys prior to entering into this Setuement
Agreement; and (g) in executing this Settlement Agreement, he/she/it has not
relied upon any statements or representations not expressly set forth in this
Settlement Agreement, This paragraph shall survive the delivery of documents
and consideration required herein and any termination of this Settlement
Agreement.

4,2. Each Party acknowledges receipt of legally sufficient consideration

for this Settlement Agreement as set forth herein.

iS
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 17 of 22

5. Bankruptcy. There shall be a companion stipulation for non-
dischargeability of the two million ($2,000,000) dollar judgment to be filed for the
Adversary Proceedings before Judge Kaufman.

6. Parties. This Settlement Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto and their respective heirs, estates,
successors and assigns, except as set forth herein.

7. Covenant Not to Sue. Defendant covenants with Hendrix, Hendrix's
heirs, legal representatives and assigns, to never institute any suit or action at law
or in equity against Hendrix, Janie Hendrix, or any of Hendrix's successors or
assigns, and to never institute, prosecute or in any way aid in the institution or
prosecution of any claim, demand, action, or cause of action against Hendrix, Janie
Hendrix, or any of their successors or assigns, for or on account of any purported
damage, loss or injury by reason of any claim Defendant now has or may later
acquire relating to this Settlement Agreement or Writ of Permanent Injunction.

8. Construction of Agreement. The Parties acknowledge and agree that
this Settlement Agreement is the product of drafting by all Parties and therefore
agree that in the event of any dispute arising concerning the construction or
interpretation of this Setthkement Agreement or the terms thereof, any ambiguities
which may be found herein shall be interpreted and construed according to the fair

and reasonable meaning of the language used considering the stated intentions of

16
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 18 of 22

the Parties. Any rules of construction to the effect that ambiguities be resolved
against the drafting Party, shall not apply in the interpretation and construction of
this Settlement Agreement.

9. Notification. Any and all notices required by this Settlement
Agreement shall be made by personal delivery or overnight courier with a copy by
facsimile to the addresses below or such change(s) of address as are permitted
pursuant hereto:

Experience Hendrix, L.L.C.

Dorothy M. Weber, Esq.

Shukat Arrow Hafer Weber & Herbsman, LLP
494 Eighth Avenue, 6" Floor

New York, NY 10001

Tel: (212) 245-4580

Fax: (212) 956-6471

Andrew Pitsicalis

410 Upper Lake Road
Lake Sherwood, CA 91361

Notices shall be deemed given on the date received. Andrew Pitsicalis is obligated

to advise of new address immediately.

10. Survivability. All covenants and agreements contained herein shall
survive the execution of this Settlement Agreement.
11. Severability. If any provision of this Settlement Agreement is held to

be illegal, invalid, or unenforceable under present or future laws effective during

\7
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 19 of 22

the term of this Settlement Agreement, such provision shall be fully severable. In
lieu thereof, the Parties agree that there shall be added a provision as similar in
terms and effect to such illegal, invalid or unenforceable provision as possible.

12. No Waiver. No waiver of any provision of this Settlement Agreement
shall be valid unless in writing and signed by the Parties. The failure of any Party
at any time to insist upon strict performance of any condition, promise, agreement
or understanding set forth in this Settlement Agreement, shall not be construed as a
waiver or relinquishment of the right to insist upon strict performance of the same
condition, promise, agreement or understanding at a future time.

13. Jurisdiction. This Court retains jurisdiction of the parties hereto for
the purpose of any proceedings.

14. Governing Law. This Settlement Agreement shall be governed,
construed, interpreted, and enforced in accordance with the substantive law of the
State of New York applied to agreements made and to be performed wholly within
New York without giving effect to the principles of conflicts of laws.

15. Headings. Al] headings and captions contained in this Settlement
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Settlement Agreement.

16. Payment of Fees in the Event of a Breach of the Settlement

Agreement. In the event that it shall be determined by a court of competent

18
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 20 of 22

jurisdiction that either party shall have breached any material provision of this
Settlement Agreement, the breaching party shall pay to the adverse party its actual
attorneys’ fees, court costs and other expenses incurred in the enforcement of any
provision of this Settlement Agreement.

17. Escrow. In the event that Defendant Andrew Pitsicalis does not
breach any provision of the Order of Settlement, the Permanent Injunction or any
orders issued in the Bankruptcy or Adversary Proceeding, then in that event the
framed signatures that were part of the Asset Purchase by Plaintiffs will be
retumed on the one year anniversary of entry of Judgment and Preliminary
Injunction, except that no piece which refers to Hendrix shall be returned. Andrew
Pitsicalis will tum over to Mr. Osinski the twelve (12) cannabis awards which shall
be held for the same period and retumed in one year if there is no breach.

18. Counterparts. The Parties may execute this Settlement Agreement in
duplicate counterparts, each of which shail be deemed an original, and all of which
together constitute but one and the same instrument. The Parties agree, however,

that they shall cause to be fully executed, an original copy for each party.

19
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 21 of 22

IN WITNESS WHEREOPF, each of the undersigned confirms that they have
read the Settlement Agreement, that they fully understand all of its terms, and that

they execute it voluntarily in the full knowledge of its significance on the date set

EXPERI HENDRIX, L.L.C,

By: Ly
Lethe

Print Name: endril

Tite: V7 efero

forth herein.

AUTHENTIC HENDRIX, LLC

By; j

Print Name: Ve nde x

Title: Vv eslCr 0

Andrew Marc Pitsicalis

By:

 

Print Name:

Title:

 

10/2/14
SO ORDERED:

Frank A. Cxyemaye

Hon. Paul A. Engelmayer V

20
Case 1:17-cv-01927-PAE Document 364 Filed 10/21/19 Page 22 of 22

IN WITNESS WHEREOF, each of the undersigned confirms that they have

read the Settlement Agreement, that they fully understand all of its terms, and that

they execute it voluntarily in the full knowledge of its significance on the date set

forth herein.

EXPERIENCE HENDRIX, L.L.C.

By:

 

Print Name:

 

Title:

AUTHENTIC HENDRIX, LLC

By:

 

Print Name:

 

Title:

 

  

Print N A Re S
Title: Ancdiuidus !

SO ORDERED:

 

Hon. Paul A. Engelmayer

20
